                  Case 6:20-bk-04304-KSJ             Doc 30      Filed 01/06/21       Page 1 of 1

[jiffyordnh] [Bench Order No Hearing +]




                                                  ORDERED.
            Dated: January 06, 2021




                                     UNITED STATES BANKRUPTCY COURT
                                        MIDDLE DISTRICT OF FLORIDA
                                             ORLANDO DIVISION
                                             www.flmb.uscourts.gov



In re:                                                                     Case No. 6:20−bk−04304−KSJ
                                                                           Chapter 13

Daniel K Swanson
aka Daniel Kyle Swanson




________Debtor*________/


         ORDER GRANTING MOTION TO EXTEND TIME FOR MORTGAGE MODIFICATION
                                   MEDIATION

             THIS CASE came on for consideration without a hearing of the Motion to Extend Time
          for Mortgage Modification mediation (Doc. 29 ), filed by Debtor, Daniel Swanson .

            The Court having considered the record, the Motion to Extend Time for Mortgage
          Modification Mediation is Granted .

             The parties are directed to complete mortgage modification mediation by April 30, 2021.

              The Court in its discretion may file written findings of facts and conclusions of law at a
          later date.

             Service Instructions:

             Attorney Robert Zipperer is directed to serve a copy of this order on interested
          non−CM/ECF users and file a proof of service within three (3) days of entry of the order.

          *All references to "Debtor" shall include and refer to both of the debtors in a case filed jointly
          by two individuals.
